DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restricion
Applicant’s election without traverse of Invention I in the reply filed on 7/23/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/23/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (U.S. Pub. 2019/0077165) in view of Hattori (U.S. Pub. 2008/0230141)
Regarding claims 1, 19, a liquid ejecting head comprising a nozzle configured to eject a liquid (Figures 2, 4; Paragraph 0039); A liquid flow path (31) communicating with the nozzle (Figure 4; Paragraph 0047)
A communication chamber (RC) including a communication port (gas channel A) configured to communicate with atmospheric air (Figure 4; Paragraphs 0050, 0052)
A partitioning wall (wall portion between R1 and R2) portion provided between the liquid flow path and the communication chamber, the partitioning wall portion including an opening portion that communicates the liquid flow path and the communication chamber to each other (Figure 4; Paragraphs 0050-0051, 0053)
Nakajima is silent regarding an elastic member closing the opening portion, however Hattori discloses it is known to use an elastic member to close an opening portion (Figures 2-3; Paragraph 0083)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hattori into the device of Nakajima, for the purpose of securely closing the opening
Regarding claim 2, the partitioning wall portion includes a first face facing the liquid flow path, and a second face facing the communication chamber (Figure 4; Paragraphs 0050-0051, 0053)

At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hattori into the device of Nakajima, for the purpose of securely closing the opening
Regarding claim 3, Hattori discloses it is known to use an elastic member, which is press fitted, to close an opening portion (Figures 2-3; Paragraph 0083)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hattori into the device of Nakajima, for the purpose of securely closing the opening.  
Regarding claim 4, Hattori discloses it is known to use an elastic member, which is press fitted, to close an opening portion (Figures 2-3; Paragraph 0083).  When the elastic member is press fitted into an opening, it is obvious a first portion will be situated on a first side (communication chamber side), a second portion situated on a second side (liquid flow path) and a third portion between the first and second portions.  When being press-fitted the elastic member will be fitted into an opening slightly smaller than itself, therefore the third portion will be smaller than a cross-sectional area of the first and second portion
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hattori into the device of Nakajima, for the purpose of securely closing the opening
Regarding claim 6, Nakajima discloses a valve shaft member (Figure 4; Paragraphs 0050-0051); Hattori discloses it is known to use an elastic member, which is press fitted, to close an opening portion (Figures 2-3; Paragraph 0083).  Therefore it is obvious the elastic member will have a lower rigidity than the shaft member.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hattori into the device of Nakajima, for the purpose of securely closing the opening
Regarding claim 14, wherein the shaft member includes a portion (T-shaped shaft) that is positioned outside an outer circumferential edge of the elastic member when viewed in an axial direction of the shaft member (Figure 4)
Regarding claim 17, Nakajima is silent regarding an elastic member closing the opening portion, however Hattori discloses it is known to use an elastic member to close an opening portion (Figures 2-3; Paragraph 0083; for the elastic member to close/block the opening it is obvious for the elastic member to be larger than a cross-sectional area of the communication port)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hattori into the device of Nakajima, for the purpose of securely closing the opening
Regarding claim 18, a transport mechanism that transports the medium (Figure 1; Paragraph 0032)

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (U.S. Pub. 2019/0077165) as modified by Hattori (U.S. Pub. 2008/0230141) and further in view of Miyajima et al (U.S. Pub. 2008/0088652)
Regarding claim 15, Miyajima discloses a communication flow path (60) which includes a portion that extends along a central axis of the opening portion, and a portion that extends in a direction intersecting the central axis (Figure 6; Paragraph 0077)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Miyajima into the device of Nakajima as modified by Hattori, for the purpose of communicating with atmospheric air from outside the container

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (U.S. Pub. 2019/0077165) as modified by Hattori (U.S. Pub. 2008/0230141) and further in view of Hiramoto (U.S. Pub. 2019/0263134)
Regarding claim 16, Hiramoto discloses it is known in the art to provide a filter within the flow path (Abstract; Paragraph 0003)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hiramoto into the device of Nakajima as modified by Hattori, for the purpose of preventing foreign materials from being discharged from the nozzles

Allowable Subject Matter
Claims 5, 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 14, 2021